Order entered January 27, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01636-CV

                CURBED.COM, LLC AND SARAH FIRSHEIN, Appellants

                                               V.

              DR. RICHARD MALOUF AND LEANNE MALOUF, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06268-C

                                           ORDER
       On our own motion, we ORDER the clerk to prepare a supplemental clerk’s record in the

above-referenced case, trial court case number CC-12-06268-C (County Court at Law No. 3 of

Dallas County, Texas) containing Plaintiffs’ Third Amended Petition and Request for Disclosure

filed on or about September 27, 2013, and the Order Denying Defendants Curbed.com, LLC and

Sarah Firshein’s Anti-SLAPP Motion to Dismiss Under Texas Civil Practice & Remedies Code

§ 27.001 et seq. signed on or about November 4, 2013. The clerk shall file the supplemental

clerk’s record within 21 days from the date of this Order.
       We DIRECT the clerk of this Court to send copies of this order, by electronic

transmission, to John Warren, Dallas County Clerk, and counsel for all parties.


                                                    /s/     ROBERT M. FILLMORE
                                                            PRESIDING JUSTICE